                           Case 19-12502-LSS            Doc 337       Filed 01/27/20        Page 1 of 5



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (LSS)

                                            Debtors.                  (Jointly Administered)


                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON JANUARY 29, 2020 AT 10:00 A.M. (ET)

         Location:          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                            DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM NO.
                            2, WILMINGTON, DELAWARE 19801

         RESOLVED MATTER

         1.       Debtors’ Motion for an Order Further Extending the Debtors’ Time to Comply with the
                  Requirements of Section 345(b) of the Bankruptcy Code [D.I. 221, 1/6/20]

                  Response Deadline:                                   January 21, 2020 at 4:00 p.m. (ET)

                  Responses Received:                                  None

                  Related Documents:

                      A.       Certificate of No Objection [D.I. 311, 1/22/20]

                      B.       Order Further Extending the Debtors’ Time to Comply with the Requirements
                               of Section 345(b) of the Bankruptcy Code [D.I. 321, 1/23/20]

                  Status:      An order has been entered.




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
         is 280 Tenth Avenue, San Diego, CA 92101.

25930941.1
                          Case 19-12502-LSS       Doc 337       Filed 01/27/20   Page 2 of 5



         UNCONTESTED MATTERS - CERTIFICATIONS FILED

             2.   Application of the Official Committee of Unsecured Creditors for an Order Authorizing
                  and Approving the Employment and Retention of Lowenstein Sandler LLP as Counsel to
                  the Official Committee of Unsecured Creditors Effective as of December 3, 2019 [D.I. 215,
                  1/3/20]

                  Response Deadline:                            January 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:                           None

                  Related Documents:

                     A.      First Supplemental Declaration on Behalf of Lowenstein Sandler LLP in Further
                             Support of the Application of the Official Committee of Unsecured Creditors
                             for an Order Authorizing and Approving the Employment and Retention of
                             Lowenstein Sandler LLP as Counsel to the Official Committee of Unsecured
                             Creditors Effective as of December 3, 2019 [D.I. 272, 1/14/20]

                     B.      Certificate of No Objection [D.I. 334, 1/27/20]

                     C.      Proposed Order

                  Status:    No objections have been received, and a Certificate of No Objection has been
                             filed. No hearing is required.

         3.       Application of the Official Committee of Unsecured Creditors for Entry of an Order
                  Authorizing Retention and Employment of Bayard, P.A. as Co-Counsel to the Official
                  Committee of Unsecured Creditors, Nunc Pro Tunc to December 3, 2019 [D.I. 216, 1/3/20]

                  Response Deadline:                            January 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:                           None

                  Related Documents:

                     A.      Certificate of No Objection [D.I. 335, 1/27/20]

                     B.      Proposed Order

                  Status:    No objections have been received, and a Certificate of No Objection has been
                             filed. No hearing is required.




25930941.1


                                                            2
                      Case 19-12502-LSS       Doc 337       Filed 01/27/20   Page 3 of 5



         4.   Application for Entry of an Order Authorizing the Retention and Employment of Berkeley
              Research Group, LLC, as Financial Advisor to the Official Committee of Unsecured
              Creditors Nunc Pro Tunc to December 6, 2019 [D.I. 217, 1/3/20]

              Response Deadline:                            January 17, 2020 at 4:00 p.m. (ET)

              Responses Received:                           None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 336, 1/27/20]

                 B.      Proposed Order

              Status:    No objections have been received, and a Certificate of No Objection has been
                         filed. No hearing is required.

         MATTER GOING FORWARD

         5.   Debtors’ Motion for Entry of Orders (I) (A) Approving Bidding Procedures for the Sale of
              All or Substantially All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into
              the Stalking Horse APA, (C) Approving the Designation of the Stalking Horse Bidder, (D)
              Approving Bid Protections, (E) Scheduling a Sale Hearing and Objection Deadlines with
              Respect to the Sale, (F) Scheduling an Auction, (G) Approving the Form and Manner of
              Notice of the Sale Hearing and Auction, (H) Approving Contract Assumption and
              Assignment Procedures, and (I) Granting Related Relief; and (II) (A) Approving the
              Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse Bidder (or
              Backup Bidder) of Substantially All of the Purchased Assets of the Debtors, Pursuant to
              Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and
              Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory
              Contracts and Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code; (D)
              Authorizing the Debtors to Consummate Transactions Related Thereto; and (E) Granting
              Related Relief [D.I. 31, 11/21/19]

              Cure/Assignment Response Deadline:            January 16, 2020 at 4:00 p.m. (ET)

              Cure/Assignment Responses Received:

                 A.      Informal response of Preferred Freezer Services, LLC

                 B.      Objection of Walmart Inc. f/k/a Wal-Mart Stores, Inc., and certain of its
                         subsidiaries [D.I. 282, 1/16/20]

                 C.      Objection of Matson Logistics, Inc. [D.I. 287, 1/16/20]

              Related Documents:

                 D.      Notice of Motion [D.I. 76, 11/25/19]
25930941.1


                                                        3
                     Case 19-12502-LSS       Doc 337       Filed 01/27/20   Page 4 of 5




                E.      Order (A) Approving Bidding Procedures for the Sale of All or Substantially
                        All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into the
                        Stalking Horse APA, (C) Approving the Designation of the Stalking Horse
                        Bidder, (D) Approving Bid Protections, (E) Scheduling a Sale Hearing and
                        Objection Deadlines with Respect to the Sale, (F) Scheduling an Auction, (G)
                        Approving the Form and Manner of Notice of the Sale Hearing and Auction,
                        (H) Approving Contract Assumption and Assignment Procedures, and (I)
                        Granting Related Relief [D.I. 171, 12/19/19]

                F.      Notice of Bidding Procedures, Auction Date, and Sale Hearing [D.I. 176,
                        12/19/19]

                G.      Notice of Potential Assumption and Assignment of Certain Executory Contracts
                        and Unexpired Leases and Proposed Cure Amounts [D.I. 206, 1/2/20]

                H.      Notice of Partial Withdrawal of Notice of Potential Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases and
                        Proposed Cure Amounts [D.I. 275, 1/14/20]

                I.      Notice of Partial Withdrawal of Notice of Potential Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases and
                        Proposed Cure Amounts [D.I. 299, 1/21/20]

                J.      Debtors’ Omnibus Reply in Support of the Sale Motion [D.I. 302, 1/21/20]

                K.      Order (A) Approving the Stalking Horse Agreement; (B) Approving the Sale to
                        the Stalking Horse Bidder of Substantially All of the Purchased Assets of the
                        Debtors Pursuant to Section 363 of the Bankruptcy Code Free and Clear of All
                        Liens, Claims, Interests, and Encumbrances; (C) Approving the Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases Pursuant to
                        Section 365 of the Bankruptcy Code; (D) Authorizing the Debtors to
                        Consummate Transactions Related to the Above; and (E) Granting Other Relief
                        [D.I. 326, 1/24/20]

                L.      Supplemental Notice of Potential Assumption and Assignment of Certain
                        Executory Contracts and Unexpired Leases and Proposed Cure Amounts [D.I.
                        333, 1/24/20]

             Status:    The Court entered an order on January 24, 2020 granting this motion, but
                        continued the hearing with respect to three (3) unresolved cure objections. The
                        Debtors are continuing to work on resolving the cure objections. The Debtors
                        are not planning on having a contested hearing with respect to the remaining
                        cure objections and, if resolved prior to the hearing, will submit an appropriate
                        order.




25930941.1


                                                       4
                      Case 19-12502-LSS   Doc 337       Filed 01/27/20   Page 5 of 5



         Dated:   January 27, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                            /s/ Ashley E. Jacobs
                                            Pauline K. Morgan (No. 3650)
                                            Ryan M. Bartley (No. 4985)
                                            Ashley E. Jacobs (No. 5635)
                                            Elizabeth S. Justison (No. 5911)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253

                                            -and-

                                            PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP
                                            Alan W. Kornberg
                                            Kelley A. Cornish
                                            Claudia R. Tobler
                                            Christopher Hopkins
                                            1285 Avenue of the Americas
                                            New York, New York 10019
                                            Telephone: (212) 373-3000
                                            Facsimile: (212) 757-3990

                                            Co-Counsel to the Debtors and Debtors in Possession




25930941.1


                                                    5
